Citation Nr: 1601977	
Decision Date: 01/19/16    Archive Date: 01/27/16

DOCKET NO.  11-11 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a right knee disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel


INTRODUCTION

The Veteran served on active duty from September 1961 to January 1966.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office in Waco, Texas (RO).  

The issue of entitlement to a higher initial rating in excess of 10 percent for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran experienced acoustic trauma in service.
 
2.  Tinnitus had its onset in service and has been continuous since service separation.  

3.  The Veteran injured his right knee in service. 

4.  Right knee arthritis symptoms were chronic in service and have been continuous since service separation.  



	(CONTINUED ON NEXT PAGE)



CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, tinnitus was incurred in service.  38 U.S.C.A. §§ 1110, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).

2.  Resolving reasonable doubt in the Veteran's favor, right knee degenerative joint disease was incurred in service.  38 U.S.C.A. §§ 1110, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2015). Because this decision constitutes a full grant of the benefits sought on appeal with regard to tinnitus and a right knee disability, no further discussion regarding VCAA notice or assistance duties is required.

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

Tinnitus and arthritis are "chronic diseases" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions of 38 C.F.R. § 3.303(b) apply to this claim.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); Fountain v. McDonald, 27 Vet. App. 258 (2015).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  With a chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  

Where a veteran served ninety days or more of active service, and certain chronic diseases, such as tinnitus and arthritis, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2015); 38 C.F.R. §§ 3.307, 3.309(a); Fountain, 27 Vet. App. at 258.  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time. Id.  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data. 
See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 
11 Vet. App. 379, 382 (1998).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

Service Connection Analysis for Tinnitus

The Veteran contends that tinnitus is related to combat noise exposure while serving in the Marine Corps, that tinnitus began in service and his been continuous since service separation.  After reviewing all the lay and medical evidence, the Board finds, resolving all reasonable doubt in the Veteran's favor, that tinnitus was incurred in service.

The Board finds that the Veteran experienced acoustic trauma in service.  In a March 2008 VA audiology history form, completed in conjunction with the Veteran's VA examination, he identified exposure to noise from firearms, mortars, helicopters, combat explosions, tanks, and aircraft and ship engines in service.  The Veteran's DD Form 214 reflects a Military Occupational Specialty (MOS) of Rifleman, 0311.  The Duty MOS Noise Exposure Listing referenced in DVA Fast Letter 10-35 for Modifying the Development Process in Claims for Hearing Loss and/or Tinnitus shows that veterans with a duty MOS similar to that of the Veteran, in infantry, have a high probability of exposure to hazardous noise.  Thus, the Board finds that the Veteran had hazardous noise exposure in service related to his duties as a rifleman.  

The Board finds that the Veteran identified minimal occupational and recreational noise exposure.  In March 2008 VA audiology history form, the Veteran reported working as a bus driver for 10 years post-service, and reported working at a chemical company in the office as a dispatcher for 18 years.  The Veteran also identified exposure to noise from a lawn mower, weed eater, and chainsaw. 

The Board finds that the Veteran has currently diagnosed tinnitus.  A March 2008 VA examination and a private January 2011 ENT clinic note identify current tinnitus.  The January 2009 ENT clinic note indicates that nonpulsatile tinnitus is due to sensory neural hearing loss.    

Service treatment records do not reflect complaints related to tinnitus.  The Veteran has testified during a November 2015 Board hearing that tinnitus had its onset in service.  He reported noticing tinnitus in 1962 while he was stationed in Cuba and reported having tinnitus ever since.  The Board finds that the Veteran is competent and credible to identify the presence of tinnitus in service and since service separation.   Additionally, the Board finds that the Veteran's reports with regard to the onset of tinnitus have been consistent throughout the record.  In that regard, during the March 2008 VA examination, the Veteran reported noticing tinnitus while he was in Cuba, and despite the Veteran's noted estimation of an onset of "twenty years ago," the Board finds that the Veteran nonetheless clarified that tinnitus was first noticed in Cuba and Vietnam, and was attributed to combat noise exposure.  During a January 2011 Informal Conference with a Decision Review Officer, the Veteran also reported that tinnitus began in Cuba in 1962.  

The March 2008 VA examiner opined that tinnitus was not at least as likely as not related military noise exposure given its reported onset twenty years ago, and the fact that tit was intermittent in nature.  While the VA examiner reasoned in her opinion that the Veteran reported an onset of tinnitus "twenty years ago," the Board finds that she did not adequately consider the Veteran's identification of tinnitus as having its onset in service while he was stationed in Cuba and Vietnam.  Because such in-service onset was noted on the same March 2008 VA audiology history form as the Veteran's report of a 20 year history of tinnitus, the Board finds that while it appears that the Veteran incorrectly estimated the number of years tinnitus was present, he clearly identified an in-service onset of tinnitus while he was stationed in Cuba and Vietnam.  

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has indicated that the Board may not rely on a medical opinion in which it is determined that a veteran's lay statements lack credibility solely because it is not corroborated by contemporaneous medical records.  Buchanan v. Nicholson, 451 F.3d 1331, 1336, 1337 (Fed. Cir. 2006).  To be adequate, a medical opinion must be based upon an accurate factual premise.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  This includes considering a veteran's lay assertions of symptomatology that he is competent to observe, unless the Board has explicitly found that the assertions are not credible.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  In this case, the Board has found that the Veteran is credible in identifying current tinnitus with a noted onset in service, and he has provided credible testimony identifying continuity of tinnitus symptoms since service separation.  

While the March 2008 VA examiner opined that tinnitus was not related to in-service noise exposure, the VA examiner did not address the Veteran's lay testimony identifying symptoms of tinnitus in-service and post-service, which the Board has found to be credible, and the VA examiner did not adequately address whether hazardous noise exposure or service-connected hearing loss contributed to tinnitus, where a January 2009 private ENT clinic note indicates that nonpulsatile tinnitus was due to the Veteran's sensory neural hearing loss.  Resolving reasonable doubt in the Veteran's favor, the Board finds that service connection is warranted for tinnitus.  See 38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102.

(CONTINUED ON NEXT PAGE)

Service Connection Analysis for Right Knee Degenerative Joint Disease

The Veteran contends that currently diagnosed right knee degenerative joint disease is related to an in-service injury to the right knee.  He contends that right knee pain symptoms were chronic in service and continuous since service separation.  VA and private treatment records identify a current diagnosis of mild degenerative joint disease in the right knee with a history of arthroscopic surgery.

The Board finds that the Veteran sustained a traumatic injury to the right knee in service.  In a December 2007 statement, the Veteran reported that he injured his right knee during a combat training exercise in active military service.  He reported that he was treated, the knee was stitched, and he continued treatment throughout service for this condition.  The Veteran provided additional details with regard to the in-service during a November 2015 Board hearing.  He testified that he cut open the right knee while jumping out of a helicopter, and that he landed on rocks, which cut the knee open.  He reported that he was treated by a corpsman, but no 
x-rays were taken.  Service treatment records dated in April 1962 show that the Veteran sustained a one inch laceration to the right knee when he fell on a rock while on exercise.  The Veteran was treated with sutures, and the stiches were removed approximately one week later.  The Board finds that the Veteran is credible in identifying a traumatic injury to the right knee in service, and finds that service treatment records tend to confirm the occurrence of such injury.     

The Board finds that right knee arthritis symptoms were chronic in service and have been continuous since service separation.  In a January 2011 informal conference hearing, the Veteran indicated that his right knee had been bothering him since he was discharged from service and he reported no subsequent injuries to the right knee.  The Veteran provided testimony in November 2015, identifying symptoms of pain in the right knee after his initial injury.  He indicated that in subsequent jumps in service, he would try to land on the opposite knee to avoid hurting the right knee.  The Veteran indicated that he had jumped out of a helicopter about 100 times in service.  He reported that he continued to have right knee problems after service.  He reported that he first sought treatment at the VA Medical Center in Houston, Texas, 12 to 15 years prior, but indicated that he was having symptoms prior to that time.  The Veteran reported having pain in the right knee ever since his injury in service.  The Board finds that the Veteran is competent to identify chronic right knee pain symptoms in service and post-service, and his statements and testimony appear to be credible.  While a March 2008 VA examiner assessed the Veteran with age acquired degenerative joint disease, reasoning that traumatic degenerative joint disease would have been much worse on x-ray than was visible, the Board finds that the VA examiner did not adequately consider or address lay evidence identifying a traumatic injury to the right knee in service or identifying continuity of symptomatology since service separation.

As the Board finds that the weight of the evidence demonstrates that the currently diagnosed right knee degenerative joint disease is related to service by a finding of chronicity and continuity of symptomatology, the criteria for grant of presumptive service connection are met under 38 C.F.R. § 3.303(b); therefore, a medical nexus opinion regarding the theory of direct service connection is not necessary.  For these reasons and resolving reasonable doubt in the Veteran's favor, the Board finds that service connection for right knee degenerative joint disease is warranted.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 


ORDER

Service connection for tinnitus is granted.

Service connection for right knee degenerative joint disease is granted.


REMAND

Pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  38 C.F.R. § 3.159(c)(4)(i) (2015).  Where a claimant asserts that the disability in question has increased in severity since the most recent rating examination, an additional examination is appropriate.  See Caffrey v. Brown, 6 Vet. App. 377 (1995); Green v. Derwinski, 1 Vet. App. 121 (1991).  

The Veteran contends in November 2015 Board hearing testimony that bilateral hearing loss has increased in severity since his last rating examination in March 2008.  Accordingly, the Board finds that a remand for an updated VA examination is warranted.

Accordingly, the case is REMANDED for the following action:

1.  obtain all updated VA treatment records of the Veteran, to include any records of audiometric testing done at the Temple VA medical center, and associate those records with the claims file.

2.  The Veteran should be afforded an updated VA audiological examination to address the current severity of his service-connected hearing loss.  All indicated studies or testing should be conducted. 

3.  After all development has been completed, the AOJ should review the case again based on the additional evidence.  If the benefits sought are not granted, the AOJ should furnish the Veteran and his representative with a Supplemental Statement of the Case, and should give the Veteran a reasonable opportunity to respond before returning the record to the Board for further review.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


